Citation Nr: 1015033	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  10-07 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for melanoma.


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from November 1939 to 
November1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the Veteran's claim.



This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claim requires additional 
development.

The Veteran claims that he has melanoma that is related to 
prolonged exposure to the sun without the benefit of skin 
protection during his service aboard ships.  The Veteran 
indicated that he currently wears long sleeves and hats when 
performing outside tasks such as mowing the lawn.  The 
service treatment records are void of findings, complaints, 
symptoms, or diagnosis attributable to any skin condition.  
VA treatment records reflect a diagnosis of and treatment for 
melanoma.  In June 2009, an examination revealed flat areas 
of irregular erythema on the Veteran's forehead and right 
ear.  The assessment was actinic keratosis versus basal cell 
cancer.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Although the Veteran is 
competent to report the onset of a skin condition after his 
service, he is not competent to diagnose or to relate any 
current melanoma or skin condition to his service.  
Accordingly, the Board finds that a VA examination is 
necessary in order to fairly decide his claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.

1.  Schedule a VA examination to determine 
the nature and etiology of any current 
skin condition.  The claims folder should 
be reviewed by the examiner and that 
review should be indicated in the 
examination report.  The rationale for all 
opinions should be provided.  
Specifically, the examiner should provide 
the following:

(a)  Diagnose any current skin 
condition, including melanoma.

(b)  Is it at least as likely as not 
(50 percent or more probability) that 
any skin condition, including melanoma, 
was incurred in or is due to or the 
result of the Veteran's service?  The 
examiner must consider the Veteran's 
statements regarding the incurrence of 
melanoma, in addition to his statements 
regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

2.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

